Citation Nr: 1630936	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  11-09 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney



ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1968 to July 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  In an April 2011 VA Form 9, the Veteran requested a hearing before the Board; in a statement received in November 2014, he withdrew such request.  In February 2015, the case was remanded for additional development.  In March 2016, VA received the Veteran's waiver of RO consideration of additional evidence submitted following receipt of the substantive appeal.    


FINDING OF FACT

The Veteran's service-connected disabilities [posttraumatic stress disorder (PTSD), rated 70 percent; prostate cancer residuals, 60 percent; residuals of a right wrist fracture, 10 percent; and erectile dysfunction associated with prostate cancer, 0 percent] are rated 90 percent, combined; they are reasonably shown to be of such nature and severity as to preclude his participation in any regular substantially gainful employment consistent with his education and occupational experience.


CONCLUSION OF LAW

The schedular criteria for TDIU are met; a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  The VCAA applies to the instant claim. However, inasmuch as the TDIU benefit sought is being granted there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

A TDIU rating may be assigned, where the schedular rating is less than total, when the Veteran is unable to maintain a substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated 60 percent or more; if there are two or more disabilities, at least one must be rated 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but age and impairment caused by nonservice-connected disabilities are not factors for consideration.  38 C.F.R. §§ 3.341 , 4.16, 4.19.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service-connected disabilities include: (1) PTSD, rated 70 percent; (2) residuals of prostate cancer, 60 percent; (3) residuals of right wrist fracture, 10 percent; and (4) erectile dysfunction associated with prostate cancer, 0 percent.  Their combined rating is 90 percent.  These ratings clearly meet the schedular rating requirements for a TDIU rating in 38 C.F.R. § 4.16(a).  The remaining (and dispositive) question is whether the service connected disabilities render the Veteran incapable of participating in a regular substantially gainful occupation consistent with his education and work experience.

The Veteran is a high school graduate who worked with radar equipment in the military.  He subsequently obtained an associate's degree in data processing and certifications in several computer network systems.  He worked as a computer technician from 1994 to 2006.  See August 2015 private employability evaluation report.  He last worked full-time in 2006.  See August 2012 statement.  

In support of his claim, the Veteran submitted a September 2009 statement from a treating VA psychologist, who indicated, in essence, that the frequency and severity of the Veteran's PTSD symptoms made it "unlikely that he will be able to be gainfully employed in the near future."  

A March 2011 statement from the VA psychologist (in support of the Veteran's Social Security Administration (SSA) disability claim) notes that he becomes highly anxious and easily irritable with other people; is unable to concentrate longer than 20 minutes at a time; and has mild to moderate problems with immediate and recent memory.

A July 2011 SSA determination awarded the Veteran SSA disability benefits based on his psychiatric disability (anxiety related disorders and affective/mood disorders), effective from December 2008.  [While SSA determinations are not binding on VA they are pertinent evidence to be considered.  See Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992)].

On September 2012 VA prostate cancer examination, it was noted that the Veteran has a voiding dysfunction (urine leakage).  He did not then require absorbent material, but had daytime voiding interval of one to two hours and awakened to void five times or more at night.

A September 2012 VA PTSD examination report notes symptoms included depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including work or a worklike setting), inability to establish and maintain effective relationships, suicidal ideation, and obsessional rituals which interfere with routine activities.  The examiner opined that the Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity, and explained "His current level of anxiety, depression, irritability, decreased attention and concentration and decreased stress tolerance as well as his discomfort around others would be expected to cause moderate to severe impairment of occupational reliability and productivity."   

Following the Board's February 2015 remand, the Veteran submitted an August 2015 private employability evaluation conducted by a rehabilitation counselor and vocational expert.  The report reflects that a review of the records, a vocational diagnostic interview, a vocational analysis (of past relevant work as a computer technician), and a labor market assessment were conducted.  The provider noted the VA psychologist's reports that PTSD renders the Veteran unable to concentrate longer than 20 minutes at a time, and also causes problems with immediate and recent memory.  During the two-hour interview, the Veteran had to use the bathroom four times.  Relating to his service-connected disabilities, he reported frequent fatigue, difficulty sleeping (he slept only two to three hours), and frequent incontinence and bowel movements due to prostate cancer.  The examiner explained that the Veteran's past relevant work as a computer technician is considered skilled work.  "Due to his significantly reduced vocational capacity secondary to his severe psychiatric condition, he cannot perform this occupation.  The results of the vocational evaluation indicated that [the Veteran's] vocational capacity is so compromised that he cannot perform any work in the local or national economy due to the residuals of his severe service connected psychiatric, physical, and emotional impairments.  He has sustained Total Disability Individual Unemployability."  

On December 2015 VA PTSD evaluation, the examiner indicated that the PTSD symptoms cause occupational and social impairment with reduced reliability and productivity.  When asked how his emotional issues impact his ability to work, the Veteran explained, "The biggest problem I have is the things I want to do or have to do takes me five times longer to do... needing the bathroom so much, my thinking, I can't remember the short term stuff."  The examiner did not provide an opinion regarding the Veteran's employability, but did note symptoms such as chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including work or a worklike setting), and the inability to establish and maintain effective relationships.

On December 2015 VA examination, the Veteran reported a voiding dysfunction that requires changing of absorbent materials more than four times a day, with voiding intervals less than one hour, and nighttime awakening to void five or more times.  Regarding right wrist disability, the examiner noted wrist stiffness and pain.  Regarding the impact of the service-connected disabilities on employment, the examiner opined, "Veteran would have problems working due to the need to go to the bathroom every half an hour, and due to the fatigue caused by not sleeping well for the amount of times he needs to wake up to got to the bathroom at night."  

The Board finds that the evidence of record is at least in equipoise that the Veteran's service-connected disabilities preclude him from maintaining any regular substantially gainful occupation consistent with his work experience and education.  His daytime voiding frequency precludes employment where restroom facilities are not readily available; the 70 percent rating assigned for his PTSD reflects a severe level of impairment (deficiencies in most areas) and the related inability to concentrate and deficits in recent and immediate memory noted by treatment providers suggest a disability picture incompatible with the Veteran's work experience in the information technology field.  Resolving remaining reasonable doubt in the Veteran's favor as required (see 38 C.F.R. § 4.3) the Board finds that the occupational impairment from the Veteran's service-connected disabilities is such that he is precluded from participating in any regular, substantially gainful employment consistent with his education and work experience, and that a TDIU rating is warranted.  [The effective date of the award is a downstream issue for initial consideration by the AOJ.]    


ORDER

A TDIU rating is granted, subject to the regulations governing payment of monetary awards


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


